February 12, 2013




                       SUBSTITUTE JUDGMENT

                 The Fourteenth Court of Appeals
  NABILCO INC. AND D. HOUSTON, INC. D/B/A TREASURES, Appellants

NO. 14-12-00832-CV                          V.

     THE STATE OF TEXAS AND THE CITY OF HOUSTON, Appellees
                ________________________________

       Today, the Court heard appellants’ unopposed motion to dismiss the appeal
from the temporary injunction signed by the court below on October 12, 2012.
Having considered the motion and found it meritorious, we order our judgment
filed January 10, 2013, VACATED, and the appeal DISMISSED. Our opinion
issued January 10, 2013, is not withdrawn.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Nabilco Inc. and D. Houston, Inc. D/B/A Treasures, jointly and
severally.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.